Citation Nr: 0835474	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for liposarcoma of the 
right groin, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1941 
to June 1947, and from June 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

The veteran testified before the undersigned Veteran's Law 
Judge at a hearing in August 2008.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran participated in a radiation-risk activity.

2.  The veteran's liposarcoma of the right groin was first 
manifested years after his military service, but is a 
radiogenic disease.

3.  The veteran does not have liposarcoma of the right groin 
that is related to any in-service exposure to ionizing 
radiation, or otherwise to military service.


CONCLUSION OF LAW

The veteran does not have liposarcoma of the right groin that 
is the result of disease or injury incurred in or aggravated 
during active military service, including as due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002 and January 2004, well before the AOJ's 
initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
also provided a statement of the case (SOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, a radiation dose exposure estimate from the Defense 
Threat Reduction Agency (DTRA), and an advisory medical 
opinion from the Under Secretary for Health (USH).  VA has no 
duty to inform or assist that was unmet.

The veteran contends that his liposarcoma of the right groin 
was caused by his exposure to ionizing radiation while in the 
military.  The veteran was a confirmed participant of 
Operation CROSSROADS, two nuclear weapons tests conducted at 
Bikini Atoll during the summer of 1946.  The veteran contends 
that the ionizing radiation that he was exposed to while as a 
participant of Operation CROSSROADS caused his liposarcoma of 
the right groin.  The veteran contends that there is no way 
to tell how much radiation he was exposed to while in 
service.  The veteran's SMRs show no complaint of, or 
treatment for, any groin conditions.  

A private medical record dated in March 1994 indicates that a 
biopsy was done on a right testicular mass, with a subsequent 
radical right orchiectomy.  The veteran's post-operative 
diagnosis was a high suspicion for supra-testicular neoplasm.  
The pathological report of the mass revealed that it was 
compatible with nodular fasciitis.  A remark was made that 
although atypical, definite malignant changes were not felt 
to be present.  There is no opinion as to the etiology of the 
right testicular mass.  

Another private medical record dated in March 1994 reveals 
that the veteran underwent a cystoscopy and transurethral 
resection of the prostate gland (TURP).  The veteran was 
diagnosed with outlet obstruction secondary to prostatic 
enlargement.  No opinion as to the etiology of the prostatic 
enlargement was given.

A private medical record dated in September 1996 shows that 
the veteran had a right groin mass that was excised.  The 
mass was diagnosed to be high grade sarcoma.  The pathologist 
opined that the presence of positive staining for Actin and 
negative stain for Demmin suggested muscle origin, either 
rhabdomyosarcoma or leiomyosarcoma.  Rhabdomyosarcoma was 
favored based on the histologic appearance.  No opinion was 
given as to whether the veteran's exposure to radiation 
caused the sarcoma.

A biopsy report from the Mayo Clinic also dated in September 
1996 indicates that the excised mass from the veteran's right 
groin was determined to be undifferentiated sarcoma.

A private medical record dated in October 1996 reveals that 
the veteran was diagnosed with pathologically high grade 
differentiated liposarcoma with unknown margins.  Radiation 
therapy was scheduled.  The record does not contain an 
opinion as the etiology of the liposarcoma.

A private medical record dated in December 1996 indicates 
that the veteran underwent a wide excision, right inguinal 
mass, with intraoperative radiation.  The veteran was again 
diagnosed with liposarcoma.  No opinion was given as to the 
etiology of his liposarcoma.  

In an April 2003 letter to the RO, the DTRA indicated that a 
radiation dose summary for the veteran had been completed.  
No film badge or exposure records were located for the 
veteran.  The veteran's external dose was not more than 0.7 
rem (roentgen equivalent (in) man).  The DTRA informed the RO 
that the veteran's skin dose to the groin area was 1.5 rem.

In an April 2005 letter to the RO, the DTRA noted that it had 
established a radiation dose assessment (RDA) in compliance 
with the recommendations provided by the National Research 
Council's May 2003 report on the DTRA's dose reconstruction 
program.  The reported doses, according to the DTRA, were 
based on estimates, worst case conditions, and assumptions 
based on available information.  The DTRA noted that 
individual film badge and exposure records for the veteran 
were not found.  Radio-bioassay and air sampling data 
pertinent to the veteran also were not found.  The veteran 
did not provide any further information for consideration in 
his dose assessment. 

The DTRA informed the RO that the maximum doses the veteran 
could have received during his participation in Operation 
CROSSROADS were not more than 0.9 rem for external gamma 
dose, with a mean external dose of 0.3 rem, and 0.2 rem for 
committed effective dose equivalent (CEDE).  The CEDE was 
used as the surrogate organ dose for the liposarcoma.  

The dose estimates from the DTRA were provided to the Under 
Secretary for Health (Chief Public Health and Environmental 
Hazards Officer).  In a May 2005 memorandum, the Chief Public 
Health and Environmental Hazards Officer noted that exposure 
to ionizing radiation (e.g. radiation therapy) is associated 
with the development of soft tissue sarcomas, but the risk 
appeared to very low at doses of less than 1000 rads (for 
authority, the VA Chief cited to Kute et. al., Holland Frei 
Cancer Medicine, 6th edition, 2003, pages 2049-2050).  The 
USH also noted that epidemiological studies have shown 
excesses of bone and connective tissue tumors after radiation 
therapy and in individuals who have taken large amounts of 
radioactive material emitting alpha particles into their 
bodies.  However, no clear excess had been shown following 
external occupational exposure or in individuals who have 
taken low amounts of alpha emitters into their body.  Also, 
no statistically significant excess of those types of tumors 
had been found in atomic bomb survivors (for authority, the 
VA Chief cited to Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, pages 190-194).

It was further noted in the May 2005 opinion that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the liposarcoma using 
the cancer model for connective tissue.  The computer 
software calculated a 99th percentile value for the 
probability of causation of 1.48 percent.  It was 
consequently concluded that it was unlikely that the 
veteran's liposarcoma could be attributed to exposure to 
ionizing radiation in service.

In a subsequent advisory opinion in May 2005, VA's Under 
Secretary for Benefits (VA's Veterans Benefits 
Administration), following a review of the above-noted 
opinion and the evidence in its entirety, opined that there 
was no reasonable possibility that the veteran's liposarcoma 
resulted from radiation exposure in service.

At the Board hearing in August 2008, the veteran testified 
that he was aboard the USS Benevolence during Operation 
CROSSROADS.  He testified that two atomic bombs were exploded 
and then later, he was taken ashore in a small boat for rest 
and recreation on Bikini Atoll.  He stated that he was taken 
to Bikini Atoll several times, and that each time, he was in 
close proximity to the vessels that were targeted by the 
atomic bombs, and that the ships were sinking or listing at 
the time that he was in close proximity to them.  The veteran 
also testified that he thought he was at Bikini Atoll for one 
to two months.  He further testified that he was never issued 
a meter that recorded how much radiation he was exposed to.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must 
determine whether the disability is otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  With respect to 
the veteran's period of service, a "Radiation-risk activity" 
is defined to mean onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk 
activities also include certain service at gaseous diffusion 
plants in Paducah, Kentucky, or Portsmouth, Ohio, or an area 
identified as K25 at Oak Ridge, Tennessee, or certain service 
on Amchitka Island, Alaska, or service, if performed as an 
employee of the Department of Energy, would qualify the 
claimant for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Here, the veteran has been diagnosed with liposarcoma of the 
right groin.  The Board notes that liposarcoma is not a 
presumptive disability for radiation-exposed veterans as set 
out under 38 C.F.R. § 3.309(d).  However, liposarcoma is 
considered a radiogenic disease under 38 C.F.R. § 3.311.  

The only medical opinion of record, the Chief Public Health 
and Environmental Hazards Officer's opinion, opined that the 
veteran's liposarcoma was unlikely to be attributed to 
exposure to ionizing radiation in service.  The probability 
of causation was only found to be 1.48 percent.  The veteran 
has not submitted any private medical opinions establishing a 
nexus between the exposure to ionizing radiation in service 
and his liposarcoma.  There is no medical evidence that 
establishes a nexus between the veteran's military service 
and his current disability, and no malignant tumor was 
manifested within a year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

The Board acknowledges the veteran's belief that his current 
disability is related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's liposarcoma of the groin was not caused by an in-
service incurrence or aggravation of a disease or injury, 
including exposure to ionizing radiation.


ORDER

Entitlement to service connection for liposarcoma of the 
right groin is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


